Case 9:18-cv-80176-BB Document 338 Entered on FLSD Docket 12/17/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative of the          CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                  Plaintiffs,

   v.

   CRAIG WRIGHT,

                  Defendant.



           PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION FOR 10-DAY
                            ENLARGEMENT OF TIME

         Plaintiffs asked Defendant to include their full position on this Motion (ECF No. 336) in

  their Certificate of Good Faith Conference. Defendant refused to do so on the basis that Plaintiffs’

  stated position was too long. In any event, below is Plaintiffs’ response to Defendant’s Motion:

         As set forth in Plaintiffs’ Response to Defendant’s Objection, the nature of Judge

  Reinhart’s Order likely includes both dispositive and non-dispositive matters. Although the local

  rules allow for a Reply brief in support of an Objection to a Magistrate’s ruling on a non-dispositive

  matter, those rules do not appear to allow for a reply on Objections to rulings on dispositive

  matters. See Southern District of Florida Rules of Court, Magistrate Judge Rules 4(a)(1) and (b)

  and Fed. R. Civ. P. 72.

         Accordingly, it does not appear that Defendant is entitled to a full Reply in this instance.

  For whatever Reply the Court allows, Plaintiffs will not oppose the time extension or page

  enlargement, and instead defer to the Court’s decision as to each.
Case 9:18-cv-80176-BB Document 338 Entered on FLSD Docket 12/17/2019 Page 2 of 2




  Dated: December 17, 2019                          Respectfully submitted,

                                                    /s/ Andrew s. Brenner
                                                    ANDREW S. BRENNER, Esq.
                                                    Florida Bar No. 978663
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    abrenner@bsfllp.com


                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 17, 2019, a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Andrew S. Brenner
                                                    ANDREW S. BRENNER
